Case: 20-1647    Document: 62     Page: 1   Filed: 08/26/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 GARY R. LARSON, JR.,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1647
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-744, Judge Amanda L. Mere-
 dith.
                 ______________________

                 Decided: August 26, 2021
                  ______________________

    CHRIS ATTIG, Attig Steel, PLLC, Little Rock, AR, ar-
 gued for claimant-appellant.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 ELIZABETH MARIE HOSFORD, ERIC JOHN SINGLEY;
 JONATHAN KRISCH, Y. KEN LEE, Office of General Counsel,
 United States Department of Veterans Affairs,
Case: 20-1647    Document: 62     Page: 2   Filed: 08/26/2021




 2                                    LARSON   v. MCDONOUGH



 Washington, DC.

     CHERYL ZAK LARDIERI, Perkins Coie LLP, Washington,
 DC, for amici curiae National Veterans Services Program,
 National Organization of Veterans’ Advocates, Inc. Also
 represented by ALEXANDER O. CANIZARES, BETSELOT
 ZELEKE; JOHN D. NILES, Carpenter Chartered, Topeka, KS;
 BARTON F. STICHMAN, National Veterans Legal Services
 Program, Washington, DC.
                  ______________________

     Before NEWMAN, REYNA, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     Gary R. Larson, Jr. appeals the decision of the Veter-
 ans Court holding that it lacked jurisdiction to review a
 Board determination of what constitutes a disability under
 38 U.S.C. § 1110. Because this court has previously held
 that the Veterans Court has jurisdiction to review a Board
 determination that a claimed condition did not constitute a
 disability for purposes of § 1110, we reverse the Veterans
 Court’s jurisdictional finding and remand.
                              I
     The relevant facts of this appeal are undisputed.
 Mr. Larson served on active duty for training in the United
 States Navy Reserves in 1988 and on active duty in the
 Navy from 1989 to 1993. He gained a substantial amount
 of weight before, during, and after his active service. In
 2009, Mr. Larson filed a claim for service connection for
 multiple conditions, including the two conditions at issue
 in this appeal, obesity and dysmetabolic syndrome (DMS).
 The VA denied the claims in 2010 and the Board affirmed
 that denial in 2016, holding that neither DMS nor obesity
 was a disability because neither condition is ratable under
 the VA Schedule of Rating Disabilities (rating schedule).
 Mr. Larson appealed to the Veterans Court.
Case: 20-1647      Document: 62      Page: 3     Filed: 08/26/2021




 LARSON   v. MCDONOUGH                                          3



     As relevant here, the Veterans Court affirmed the
 Board’s denial of service connection for DMS and obesity,
 holding that it lacked jurisdiction to review a Board deter-
 mination of what constitutes a disability under § 1110. Re-
 lying on this court’s decisions in Wanner v. Principi,
 370 F.3d 1124 (Fed. Cir. 2004) and Wingard v. McDonald,
 779 F.3d 1354 (Fed. Cir. 2015), and the Veterans Court’s
 decision in Marcelino v. Shulkin, 29 Vet. App. 155 (2018),
 the Veterans Court reasoned that such inquiry amounted
 to a review of the ratings schedule, which is prohibited by
 38 U.S.C. § 7252(b). This appeal followed.
                                II
     This court may review a Veterans Court decision “with
 respect to the validity of a decision of the Court on a rule of
 law or of any statute or regulation . . . or any interpretation
 thereof . . . that was relied on by the Court in making the
 decision.” 38 U.S.C. § 7292(a). In reviewing a Veterans
 Court decision, this court must decide “all relevant ques-
 tions of law, including interpreting constitutional and stat-
 utory provisions,” and set aside any interpretation thereof
 “other than a determination as to a factual matter” relied
 on by the Veterans Court that we find to be “(A) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (B) contrary to constitutional right,
 power, privilege, or immunity; (C) in excess of statutory ju-
 risdiction, authority, or limitations, or in violation of a stat-
 utory right; or (D) without observance of procedure
 required by law.” § 7292(d)(1). We review the Veterans
 Court’s legal determinations de novo. Kyhn v. Shinseki,
 716 F.3d 572, 575 (Fed. Cir. 2013).
     Mr. Larson argues on appeal that the Veterans Court
 legally erred when it held that the prohibition against re-
 view of the rating schedule deprived it of jurisdiction to re-
 view the Board’s determination that DMS and obesity were
 not disabilities for § 1110 purposes. Specifically, Mr. Lar-
 son asserts that in Saunders v. Wilkie, 886 F.3d 1356 (Fed.
Case: 20-1647     Document: 62       Page: 4   Filed: 08/26/2021




 4                                      LARSON   v. MCDONOUGH



 Cir. 2018), this court considered the legal standard govern-
 ing what constitutes a disability under § 1110 and held
 that the Veterans Court has jurisdiction to review a Board
 determination of the same. Appellant’s Br. 38–39. The gov-
 ernment argues in response that this court held in Wanner
 that review of the meaning of “disability” under § 1110 is
 equivalent to a direct challenge to the rating schedule and
 that Congress intended to include the type of challenge pre-
 sented here in the prohibition against judicial review ex-
 pressed in 38 U.S.C. § 7252(b). The government further
 argues that Saunders is distinguishable from Mr. Larson’s
 appeal.
                               III
                               A
     We begin with the relevant statutory provisions.
 38 U.S.C. § 1110 sets forth the basic entitlement for veter-
 ans’ disability benefits:
     For disability resulting from personal injury suf-
     fered or disease contracted in line of duty, or for ag-
     gravation of a preexisting injury suffered or disease
     contracted in line of duty, in the active military, na-
     val, or air service, during a period of war, the
     United States will pay to any veteran thus disabled
     and who was discharged or released under condi-
     tions other than dishonorable from the period of
     service in which said injury or disease was in-
     curred, or preexisting injury or disease was aggra-
     vated, compensation as provided in this
     subchapter.
 38 U.S.C. § 1110 (1998).
     38 U.S.C. § 7252 establishes the exclusive jurisdiction
 of the Veterans Court to review decisions of the Board.
 However, the Veterans Court “may not review the schedule
 of ratings for disabilities adopted under § 1155 of this title
 or any action of the Secretary in adopting or revising that
Case: 20-1647     Document: 62     Page: 5    Filed: 08/26/2021




 LARSON   v. MCDONOUGH                                       5



 schedule.” § 7252(b). The legislative history of the Veter-
 ans’ Judicial Review Act, which created the Veterans
 Court, adds further context to this jurisdictional limitation.
 Senate Report 100-418 explains that, under the restriction,
 a “court would not be permitted to direct or otherwise order
 that any part of a disability rating schedule issued or
 adopted by the Administrator be modified.” S. Rep. 100-418
 at 53 (1988). House Report 100-963 similarly notes that the
 prohibition was prompted by “apprehension . . . that the
 VA schedule for rating disabilities . . . would be destroyed
 by piecemeal review of individual rating classifications.”
 H.R. Rep. 100-963 at 28 (1988). Thus, “[t]he language in
 the legislative history is not limited to the percentages of
 the disability ratings, . . . but matches the statutes in
 broadly precluding judicial review of the contents of the
 disability rating schedule in toto.” Wanner, 370 F.3d at
 1130.
     The question before us is therefore narrow: Does a
 Board decision concerning what constitutes a disability un-
 der § 1110 necessarily implicate the content of the rating
 schedule and thus trigger § 7252(b)’s restriction on the Vet-
 erans Court’s jurisdiction?
                               B
      We next turn to our precedent interpreting § 1110 and
 the prohibition against judicial review of the rating sched-
 ule.
      The government argues that this court held in Wanner
 that a challenge to a Board determination of what consti-
 tutes a disability under § 1110 is “‘indistinguishable’ from
 ‘direct review of the content of the rating schedule.’” Appel-
 lee’s Br. 19 (quoting Wanner, 370 F.3d at 1131). We disa-
 gree. In Wanner, the veteran “sought a compensable rating
 because of an increase in the severity of his Tinnitus.”
 370 F.3d at 1126. The VA maintained the non-compensable
 or zero percent rating for his tinnitus because the relevant
 Diagnostic Code, DC 6260, required that, to receive a
Case: 20-1647     Document: 62     Page: 6    Filed: 08/26/2021




 6                                      LARSON   v. MCDONOUGH



 compensable rating, the tinnitus be a symptom of “head in-
 jury, concussion, or acoustic trauma.” Id. The Veterans
 Court addressed the merits of the veteran’s claim and con-
 cluded that the trauma requirement of DC 6260 was inva-
 lid because it conflicted with § 1110. This court reversed,
 holding that the Veterans Court lacked jurisdiction to re-
 view the content of the rating schedule. Id. at 1129–30. The
 government argues that Wanner therefore stands for the
 proposition that the Veterans Court is without jurisdiction
 to review “what should be considered a disability,” includ-
 ing for § 1110 purposes. Appellee’s Br. 7. But Wanner un-
 ambiguously involved a direct challenge to the content of
 the rating schedule: the Veterans Court had invalidated
 the trauma requirement of DC 6260. See also Wingard,
 779 F.3d at 1356 (holding that the Veterans Court did not
 have jurisdiction over a challenge to the contents of the rat-
 ing schedule adopted by the Secretary). To the extent that
 Wanner involved a challenge to the meaning of “disability,”
 it did so in the narrow context of how a ratable disability
 was defined by a specific Diagnostic Code. Section 1110
 was only implicated in Wanner because the Veterans Court
 had invalidated a provision of the rating schedule as incon-
 sistent with § 1110. See 370 F.3d at 1127–28.
     The government further contends that even if our hold-
 ing in Wanner is confined to its context, we should none-
 theless extend that holding now because, based on the
 statutory scheme, “review of what constitutes a § 1110 dis-
 ability is no different from review of what is entitled to a
 § 1155 disability rating—which directly implicates the con-
 tent of the rating schedule.” Appellee’s Br. 19. Again, we
 disagree. We can find no statutory requirement—and the
 government points to none—that if the VA (or the Board or
 the Veterans Court) determines that a condition not listed
 on the rating schedule constitutes a disability under
 § 1110, it must modify the rating schedule. And there are
 potential ancillary benefits to which a veteran with an un-
 ratable service-connected disability would be entitled that
Case: 20-1647     Document: 62      Page: 7    Filed: 08/26/2021




 LARSON   v. MCDONOUGH                                        7



 are unrelated to any compensation contemplated by the
 rating schedule, including priority access to VA health
 care, 38 U.S.C. § 1710(a)(1)(A), and preference in federal
 hiring, 5 U.S.C. §§ 3309, 2108. See Amicus Br. 22 (listing
 ancillary benefits). Thus, reviewing a determination by the
 Board that a claimed condition does not constitute a disa-
 bility under § 1110, by itself, leaves the rating schedule un-
 disturbed.
      In Saunders, we specifically held that the Veterans
 Court can review what constitutes a disability. There, the
 Veterans Court affirmed a Board decision holding that a
 veteran’s knee pain, “absent a specific diagnosis or other-
 wise identified disease or injury, cannot constitute a disa-
 bility under 38 U.S.C. § 1110.” Saunders, 886 F.3d at 1358.
 This court reversed, holding that the Veterans Court had
 applied the wrong legal standard in determining that, for
 an ailment to constitute a disability under § 1110, it must
 be accompanied by a “diagnosis or identifiable condition.”
 Id. at 1368. Instead, this court held that the legal definition
 governing the term “disability” as used in § 1110 was “the
 functional impairment of earning capacity, not the under-
 lying cause of said disability.” Id. at 1363. Whether the Vet-
 erans Court had jurisdiction to review that Board
 determination in light of § 7252(b) was not raised in that
 appeal. See id. Nonetheless, Saunders articulated a defini-
 tion of “disability” for § 1110 purposes that is distinct from
 and not coextensive with disabilities listed on the rating
 schedule.
                               IV
     Having established that this court’s holdings in Wan-
 ner and Wingard are distinct from and not in conflict with
 Saunders, the question before us becomes whether
 Mr. Larson’s appeal is a challenge to the content of the rat-
 ing schedule, as in Wanner and Wingard, or whether he
 seeks review of the Board’s determination of what consti-
 tutes a disability for § 1110 purposes only, as in Saunders.
Case: 20-1647    Document: 62      Page: 8    Filed: 08/26/2021




 8                                     LARSON   v. MCDONOUGH



 Although knee pain, DMS, and obesity can relate to ratable
 disabilities, they do not appear as independent disabilities
 on the rating schedule. Mr. Larson, like the veteran in
 Saunders and distinct from the veterans in Wanner and
 Wingard, seeks only to establish service connection for his
 conditions under § 1110 and is not asking the Veterans
 Court to invalidate or revise any portion of the rating
 schedule. Accordingly, we conclude that Mr. Larson’s case
 is analogous to Saunders.
     Because Saunders controls the outcome of this appeal,
 we hold that the Veterans Court legally erred when it de-
 termined that it lacked jurisdiction to review the Board’s
 denial of Mr. Larson’s claim for service connection for DMS
 and obesity. Section 7252(b)’s restriction of the Veterans
 Court’s jurisdiction is not implicated where, as here, a vet-
 eran seeks only to establish that her conditions are service-
 connected disabilities for § 1110 purposes. Mr. Larson does
 not ask the Veterans Court to invalidate or modify a por-
 tion of the rating schedule, nor does he ask the Veterans
 Court to order the VA to assign him a rating for a condition
 inconsistent with the rating schedule. Cf. Wingard,
 779 F.3d at 1356–57 (explaining that the Veterans Court
 lacked jurisdiction over a challenge to a regulation creating
 a “zero-percent” disability rating). Thus, the Veterans
 Court is not prohibited from reviewing Mr. Larson’s appeal
 of the Board’s determination that DMS and obesity were
 not disabilities under § 1110. 1




     1   We need not discuss at this juncture whether DMS
 or obesity are properly considered disabilities for § 1110
 purposes under Saunders, nor whether Mr. Larson’s DMS
 and obesity—should they be deemed disabilities—are con-
 nected to his service. These determinations must be made
 by the VA in the first instance.
Case: 20-1647    Document: 62      Page: 9    Filed: 08/26/2021




 LARSON   v. MCDONOUGH                                      9



                              V
      We have considered the parties’ remaining arguments
 and find them unpersuasive. Because we agree with
 Mr. Larson that 38 U.S.C. § 7252(b) does not bar the Vet-
 erans Court from reviewing a Board determination of what
 constitutes a disability for purposes of 38 U.S.C. § 1110, we
 reverse that portion of the Veterans Court’s decision and
 remand for further proceedings consistent with this opin-
 ion.
             REVERSED AND REMANDED